Citation Nr: 1433614	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the September 2013 rating decision, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of cold weather injury of the right lower extremity with peripheral vascular disease, rated as 40 percent disabling; residuals of cold weather injury of the left lower extremity with peripheral vascular disease, rated as 30 percent disabling; residuals of cold weather injury of the right upper extremity, rated as 30 percent disabling; residuals of cold weather injury of the left upper extremity, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran is no longer employed.  The last indication of the Veteran's employment was in June 1999, when he was employed as a carpenter.  Additionally, the Veteran indicated in his November 2011 TDIU application that he completed his high school education. 

Furthermore, the Veteran is in receipt of a combined 90 percent disability evaluation for his service-connected disabilities.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain or maintain any gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  

In April 2012, the Veteran was provided a VA examination to evaluate his service-connected cold injury residuals of the bilateral upper and lower extremities.  During that examination, the examiner noted that the Veteran's residuals of cold injury of the bilateral upper and lower extremities caused the Veteran to lose "effective use of his hands" and caused an impaired gait.  Thus, the examiner stated that the Veteran's disabilities prevent him from functioning at "either a sedentary or physically-active occupation."  The examiner clarified that the Veteran's hearing loss and tinnitus would not prevent either sedentary or physically-active occupations.  However, he went on to state that the Veteran's conditions, taken together prevent either physically-active or sedentary occupations.  

The Board notes that the examiner who provided the April 2012 opinion was asked to provide another opinion in July 2013.  Specifically, he was asked to clarify how the Veteran "essentially lost use of his hands" while also having no decreased motor function or atrophy of the upper extremities and no loss of hand strength or dexterity.  In the updated opinion, the examiner stated that he had not performed a neurological examination in his initial evaluation.  Furthermore, he stated that during the earlier examinations, the Veteran had described chronic pain and paresthesias of both hands and both feet.  Based on that, the examiner explained, the examiners had found bilateral loss of function.  The Veteran reported during the examination in July 2013 that he did not have sufficient grip to use tools, chop vegetables.  However, the examiner found that the Veteran had sufficient use of his hands to dress, feed, groom, and toilet himself.  The examiner stated that it appeared the Veteran's functional use of his hands and feet may also have been degraded because of his peripheral neuropathy.  

The examiner was further asked to clarify his opinion regarding the Veteran's limited mobility, despite the indication that the Veteran does not use an assistive device to ambulate.  The examiner explained that the Veteran's walking is limited to approximately one block and he attributed the mobility problems to the Veteran's history of moderate severity axonal peripheral neuropathy affecting his feet and indicated that the Veteran's cold injury associated with both atherosclerosis and neuropathy are the most likely basis for his impaired gait.  

Finally, the examiner was asked to clarify whether the Veteran's arteriosclerosis is a condition separate and apart from the Veteran's service-connected cold injury residuals.  If so, he was asked to separate the pathology due from the arteriosclerosis from that due to the cold injury residuals.  The examiner explained that the Veteran was service-connected for the vascular compromise of his right leg, but further stated that cold injury is associated with accelerated vascular disease.  Therefore, he opined that the Veteran's cold injury most likely contributed to the peripheral arterial disease and that the vascular deficiencies and neuropathy of the lower extremities contribute in equal amounts to the Veteran's impaired gait.

Then, in May 2014, the Veteran was provided another VA examination regarding the severity of his cold injury residuals to his upper and lower bilateral extremities.  The examiner noted that the Veteran would have "great difficulty working with any tools" and additionally stated that the Veteran has "difficulty" buttoning his shirt as the sensation in his fingers in markedly decreased.  The Veteran did not respond to pinpricks in his fingers or toes and he has lost position sense in toes and has no reaction to cold sensation.  Thus, the examiner noted that the Veteran's lack of motor and fine-motor functioning affect his ability to stand or walk for prolonged periods, climb ladders, use tools, and carry weight.  The examiner further noted that the Veteran's symptoms would "significantly impact his ability to do carpenter work."  She went on to state that though the Veteran's functional capabilities would be affected insofar as he would not be able to perform tasks associated with carpentry work.  However, the examiner clarified that the Veteran's functional capability would not prevent the Veteran from doing something sedentary in nature.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities, specifically his service-connected residuals of cold injury to the upper and lower bilateral extremities.  The Veteran has consistently reported that he is unable to work due to his service connected disabilities.  Furthermore, the April 2012 examiner found that the Veteran's cold injury residuals precluded him from both sedentary and "physically-active" occupations.  Finally, the Veteran reported that he completed high school but went no further in his education, he reported a work history solely in construction and carpentry, and there is no indication that he has any additional vocational training or skills that would allow for gainful employment in sedentary work.  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment.  

The Board further observes that the May 2014 examiner opined that the Veteran's disabilities do not prevent him working in a sedentary environment.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran's education and work history limit his suitable employment options.    Moreover, his symptoms from his service-connected residuals of cold injuries make work in an environment where he would have to use his hands or ambulate much unrealistic.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the medical evidence currently of record, as well as the Veteran's limited education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


